DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	This application contains claims directed to the following patentably distinct species:
Artificial disc
Species A - embodied in Figure 2 (a single sensor 2 in the center of core 10; sensing electronics 14 placed on core 10) 
Species B - embodied in Figure 3 (a plurality of sensors 2 located at different positions within and on the sensing artificial disc; sensors on the side 13 are vertically oriented and the sensor in the middle is horizontally oriented; sensing electronics 14 placed on core 10) 
Species C - embodied in Figure 4 (a pair of sensors 2 is horizontally oriented in a middle or central portion of the resilient core 10; a plurality of sensors 2a-f are vertically oriented around a periphery of the resilient core 10, with the centrally, horizontally oriented pair of sensors disposed therebetween; sensing electronics 14 includes the power device 3, processor 6, storage device 8, wireless transmitter 7, and induction charger 4, which are embedded in the sensing artificial disc 100; top and bottom plates 18, 19 are included with the resilient core 10 disposed there between)
Species D - embodied in Figure 6 (a sensing artificial disc 200 with a clamp 210 that allows the stiffness of the resilient core 10 to be modified, as an embodiment of a stiffening 
Species E - embodied in Figure 7 (a sensing artificial disc 300 having a stiffening device 310; the sensing artificial disc has a stiffening device 310 that includes a band or strap 314; the stiffening device also includes a rotatable screw 312 that can be controlled electromagnetically so that it can modulate the stiffness of the strap 314; the clamp 310 can be tightened using an external electromagnet to turn the clamp band 314)
Species F - embodied in Figure 8 (a sensing artificial disc 400 having a stiffening device 410; the mechanisms 17 includes or takes the form of a stiffening device 410 having a band 414 with a first end 416 that abuts and mates with a second end 418; band 414 is disposed about the resilient core 10, in particular engaging sides of the resilient core 10)
Species G - embodied in Figure 9A (devoid of sensors 2 and devoid of sensing electronics 14; a prosthetic disc 900 having a therapeutic delivery system; within the resilient core 10 is disposed a quantity of medication 920; the resilient core 10 can include one or more channels 912 connecting the reservoir to an external surface of the resilient core, such as side 13)
Species H - embodied in Figure 9B (the prosthetic device 950 is a sensing artificial disc having sensing electronics 14 and sensors 2, as well as one or more mechanisms 17 configured to control, influence, or alter conditions of the resilient core 10; the mechanisms 17 can include a pressure-applying element, such as one or more piezo elements, configured and arranged to 
3.	The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species.  In addition, these species are not obvious variants of each other based on the current record. 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics.  The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
4.	During a telephone conversation with Attorney David M. Mello on 09 March 2022 a provisional election was made WITHOUT traverse to prosecute the invention of Species B (embodied in Figures 3 and 3A), claims 1-11.  Affirmation of this election must be made by applicant in replying to this Office action.  
5.	Claims 12-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
7.	Claims 1-11 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,765,527 B2.  
Although the conflicting claims are not identical, they are not patentably distinct from each other because the difference between claims 1-11 of the application and claims 1-20 of U.S. Patent No. 10,765,527 B2 lies in the fact that the patent claims include many more elements and is thus much more specific. Thus the invention of claims 1-20 of U.S. Patent No. 10,765,527 B2 is in effect a “species” of the “generic” invention of claims 1-11. It has been held that the generic invention is “anticipated” by the “species”. See In re Goodman, 29 USPQ2d 10,765,527 B2, it is not patentably distinct from claims 1-20 of U.S. Patent No. 10,765,527 B2.

Claim Rejections - 35 USC § 102
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


10.	Claims 1-3, 5, and 7-11 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Metcalf, Jr. et al. (US PG Pub No. 2010/0131067 A1).
Referring to Figures 2-6, Metcalf, Jr. et al. ‘067 teaches a prosthetic disc, comprising: 
a resilient core (Figure 2 – core 20; Figures 3-5 – core 120; Figure 6 – core 220) having a top surface, a bottom surface, and at least one sidewall (paragraphs [0022] and [0030] teach core is made from a flexible or adjustable polymeric material, therefore resilient); 
at least one sensor (Figure 2 – sensor 30; Figures 3-5 – sensor 130; Figure 6 – sensor 230) disposed in or on the resilient core ([0006] – “a sensor located in, on, or adjacent to the spinal implant for measuring at least one diagnostic condition in, on or adjacent to the spinal implant”), the at least one sensor including one or more sensors configured to measure a magnitude and a direction of compression of the resilient core ([0008] – “the at least one diagnostic condition that is measured, monitored and affected may be many different conditions or indicia, e.g., any one of the following indicia: loading information, pressure information, tension information, motion information, alignment or misalignment information, or temperature”; [0023] – “a sensor 30 such as the one of the diagnostic system 100 of FIG. 2 can be used to sense loading information on the implant 10 (i.e., the changing forces exerted on the implant 10 as it resides between the vertebral sections V1 and V2), pressure or tension information (i.e., the amount of pressure or tension at any given time that may be exerted on the implant 10, and in various locations on or inside the implant, depending on sensor 30 location), motion information (i.e., the extent to which the implant 10 may move around in the disc space S as it resides between the vertebral sections V1 and V2), alignment/misalignment information (i.e., its exact location or rather, how much distance, height, rotation, etc., the implant 10 may be not situated exactly as intended compared to its desired location for proper functioning), temperature (i.e., the temperature of the implant wherever the sensor 30 or other sensors 30 may be placed within or on the implant), and various other clinical measure that can be sensed”);
at least one mechanism (Figure 2 – mechanism 40; Figures 3-5 – mechanism 140; Figure 6 – mechanism comprised by 240 + 212, as disclosed in [0036]) configured to control, influence, or alter conditions of the resilient core as a function of the magnitude and the direction of the compression ([0025] – “activator or activating component may be any device that is capable of responding to the diagnostic indicia that is being sensed. That is, an activator 40 may be a device to change the loading, pressure or tension exerted on the implant 10” and “the activator 40 may be a device that can change the temperature of the implant 10, e.g., heat can be used to destroy nerve endings and potentially reduce pain and this can be accomplished with an exposed wire that is fed electricity from the power source 50”; [0032] – “It is because of the change in shape of the activator 140 that it is desirable to have the implant 110 to be composed of flexible material, i.e., so it can react to and adjust with the activator 140”); and 
a wireless transmitter (Figure 2 – antenna 22; Figures 3-5 – antenna 122; Figure 6 – antenna 222) configured to transmit a signal based on the magnitude and direction of the compression ([0027] – “the diagnostic system 100 of the present invention will allow for a surgeon to monitor a patient after such surgery, and make adjustments to the device, all in the hopes of avoiding a subsequent surgery to correct or modify any changes that take place subsequent to the first surgery or to intentionally and remotely change diagnostic conditions inside the body. In operation, after the diagnostic system 100 is implanted in the disc space S between intervertebral sections V1 and V2, the sensor can start sensing whatever diagnostic indicia it is designed to detect. This sensing information is then routed via the network 60 to the antenna 22 where it is transmitted to a remote receiver where it is received by a doctor or surgeon and diagnosed. In response to that sensing information, the surgeon can send a signal (or order) to the diagnostic system 100, which if such an order is necessary, will be received by the antenna 22. The antenna 22 will route the incoming signal (or order) to the activator 40, which will perform the action, or the response to the diagnosis, which was in response to the sensing. The sensing by the sensor 30 can be constant, and thus may be considered monitoring. Thus, the diagnostic system 100 provides a system for measuring (the sensing), monitoring, and response”).
Regarding claim 2, Metcalf, Jr. et al. ‘067 teaches wherein the at least one sensor is embedded in the resilient core (Figures 3-6 and paragraph [0006]).  
Regarding claim 3, Metcalf, Jr. et al. ‘067 teaches comprising at least two sensors that are disposed in or on the at least one side wall of the resilient core ([0024]- “there may be several sensors 30, e.g., in different locations in the implant for measuring the various diagnostic indicia in the different locations of the implant 10, as well as on the implant”).  
Regarding claim 5, Metcalf, Jr. et al. ‘067 teaches wherein the at least one sensor includes at least one temperature sensor ([0008]; [0023]).  
Regarding claim 7, Metcalf, Jr. et al. ‘067 teaches wherein the signal representative of the magnitude and direction of compression is wirelessly transmitted to an external device ([0009], [0010], [0027]).
Regarding claim 8, Metcalf, Jr. et al. ‘067 teaches wherein the at least one mechanism comprises: a stiffness control device (Figure 2 – mechanism 40; Figures 3-5 – mechanism 140; Figure 6 – mechanism comprised by 240 + 212, as disclosed in [0036]) that is adjustable to modify a stiffness of the resilient core ([0025] – “activator or activating component may be any device that is capable of responding to the diagnostic indicia that is being sensed. That is, an activator 40 may be a device to change the loading, pressure or tension exerted on the implant 10” and “the activator 40 may be a device that can change the temperature of the implant 10, e.g., heat can be used to destroy nerve endings and potentially reduce pain and this can be accomplished with an exposed wire that is fed electricity from the power source 50”; [0032] – “It is because of the change in shape of the activator 140 that it is desirable to have the implant 110 to be composed of flexible material, i.e., so it can react to and adjust with the activator 140”).  
Regarding claim 9, Metcalf, Jr. et al. ‘067 teaches wherein the stiffness control device includes at least one heating element ([0033] - “Alternatively, there may be an additional element or component (not shown) that is part of the diagnostic system 200 that helps increase the temperature of the activator 140. The additional component may be inside or outside of the activator 140, or merely connected to it”) configured to raise a temperature of at least one region of the resilient core, said at least one region based on the magnitude and the direction of compression ([0032]-[0034]). Notice, the “at least one region” is broadly interpreted to be the region in contact with activator 140 (which will have a raised temperature).
Regarding claim 10, Metcalf, Jr. et al. ‘067 teaches wherein the stiffness control device includes one or more heating elements configured to raise a temperature of a plurality of different regions of the resilient core ([0032]-[0034]; further, paragraph [0036] teaches the embodiment of Figure 6 has a mechanism comprised by 240 + 212 wherein “with a different desired shape for the activator 240 and the containment portion 212, the system 300 can be designed to increase pressure on the implant 210, similar to the system 200 of FIG. 4. Further, in such a system 300, it is an optional whether the activator 240 or the additional activating component in the containment portion 212 are activated, or if both are activated, or just as with system 100, to what extent each may be activated” and therefore configured to raise a temperature of a plurality of different regions of the resilient core). Notice, the “a plurality of 
Regarding claim 11, Metcalf, Jr. et al. ‘067 teaches wherein the one or more heating elements includes at least one heating element ring (Figure 6 – the sidewall of containment portion 212 is ring-shaped).

Claim Rejections - 35 USC § 103
11.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Metcalf, Jr. et al. (US PG Pub No. 2010/0131067 A1) in view of Williams et al. (US PG Pub No. 2008/0177392 A1; cited in Applicant’s IDS).
Although Metcalf, Jr. et al. ‘067 teaches utilizing pressure or tension sensor ([0023]), they did not particularly disclose the at least one sensor as including at least one strain gauge Williams et al. ‘392 teaches a prosthetic disc (Figure 14 – disc 100) comprising a strain gauge sensor (104) in order to measure the magnitude of the forces applied to the prosthetic disc and provide feedback to a control system that will deliver a desired stimulus to mimic the behavior of a healthy native disc or disc nucleus (Abstract, [0098], [0103]). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to have combined the teaching of a prosthetic disc comprising a strain gauge sensor, as taught by Williams et al. ‘392, with the invention of Metcalf, Jr. et al. ‘067, in order to measure the magnitude of the forces applied to the prosthetic disc and provide feedback to a control system that will deliver a desired stimulus to mimic the behavior of a healthy native disc or disc nucleus.

13.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Metcalf, Jr. et al. (US PG Pub No. 2010/0131067 A1) in view of Navarro et al. (US PG Pub No. 2005/0273170 A1; cited in Applicant’s IDS).
Metcalf, Jr. et al. ‘067 teaches the invention as claimed, except for particularly disclosing wherein the at least one sensor includes at least one sensor configured for wireless charging. However, this is already known in the art. For example, Navarro et al. ‘170 teaches a prosthetic disc (100) including at least one sensor (transducers and/or strain gauge) configured for wireless charging ([0035], [0037], [0042], [0047]) in order to provide processing and memory storage capabilities that would assist in the collection of data relating to the intervertebral disc that could be used either output in real time to a doctor diagnosing a Navarro et al. ‘170, with the invention of Metcalf, Jr. et al. ‘067, in order to provide processing and memory storage capabilities that would assist in the collection of data relating to the intervertebral disc that could be used either output in real time to a doctor diagnosing a patient, or alternatively, could be downloaded from the memory to provide information as to the patient's load history.

Conclusion
14.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US PG Pub No. 2006/0247773 A1
US PG Pub No. 2002/0049394 A1
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Javier G. Blanco whose telephone number is (571)272-4747.  The examiner can normally be reached on M- F (10am-7:30pm).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE Jerrah C. Edwards, at (408) 918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JAVIER G BLANCO/             Primary Examiner, Art Unit 3774